DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,650,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 10,650,663 fully anticipate the claims of the current application.
Claim 1 of the current application corresponds to claim 1 of US Pat No. 10,650,663.
Claim 2 of the current application corresponds to claim 1 of US Pat No. 10,650,663.
Claim 3 of the current application corresponds to claim 11 of US Pat No. 10,650,663.
Claim 4 of the current application corresponds to claim 10 of US Pat No. 10,650,663.
Claim 5 of the current application corresponds to claim 4 of US Pat No. 10,650,663.
Claim 6 of the current application corresponds to claim 4 of US Pat No. 10,650,663.
Claim 7 of the current application corresponds to claim 5 of US Pat No. 10,650,663.
Claim 8 of the current application corresponds to claim 4 of US Pat No. 10,650,663.
Claim 9 of the current application corresponds to claim 25 of US Pat No. 10,650,663.
Claim 14 of the current application corresponds to claim 16 of US Pat No. 10,650,663.

Claim 16 of the current application corresponds to a combination of claims 16 and 5 of US Pat No. 10,650,663.
Claim 17 of the current application corresponds to claim 16 of US Pat No. 10,650,663.
Claim 18 of the current application corresponds to claim 18 of US Pat No. 10,650,663.
Claim 19 of the current application corresponds to claim 18 of US Pat No. 10,650,663.
Claim 20 of the current application corresponds to a combination of claims 16 and 5 of US Pat No. 10,650,663.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shechter et al. (US Pub No. 2013/0328678), Derrick et al. (US Pub No. 2008/0012760), and Lee et al. (US Pub No. 2015/0011199).
Regarding claim 10, Schecter teaches a monitoring system, the monitoring system comprising:
a user attached monitor device (See [0012]), wherein the user attached monitor device includes:
an attachment element configured to attach to a limb of an individual being monitored (See [0012]);
a communication circuit operable to at least receive communications from a portable user detached monitor device (See [0017] and [0018]);
the portable user detached monitor device (See [0017]), wherein the user detached monitor device includes: a computer readable medium including instructions executable by a processor to:determine a location of the user detached monitor device (See [0021]).
Shechter does not explicitly teach that the attachment device includes an exclusion zone violation determination circuit operable to determine whether the individual being monitored is within an exclusion zone or transfer an indication of the location of the user detached monitor device to the user attached monitor device via the communication circuit
Derrick teaches an exclusion zone violation determination circuit operable to determine whether the individual being monitored is within an exclusion zone (See [0046]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Shechter’s system to include Derrick’s circuit determination for quicker determinations of exclusion zone ziolations. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Lee teaches transfer an indication of the location of the user detached monitor device to the user attached monitor device via the communication circuit (See abstract and [0014]).
One of ordinary skill in the art at the time the invention was filed could have modified Shechter’s system to include Lee’s location indication transfer.  Lee’s location indication is a known technique applicable to Schecter’s system and a person of ordinary skill in the art would have recognized that applying the known technique of location indication would have yielded predictable results and resulted in an improved system.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. (See [0046]).
Regarding claim 11, Schecter teaches the user detached monitor device further includes: a location determination circuit, and wherein the instructions executable by the processor to determine the location of the user detached monitor device utilize information from the location determination circuit; and wherein the instructions executable by the processor are further executable by the processor to enable the location determination circuit (See [0025] and [0033]).
Regarding claim 13, Schecter teaches the location data received by the user detached monitor device from the user attached monitor device is received via a local location communication link (See [0017]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683